Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on Jan 12, 2021 amending claims 1, 8 and 15. Claims 4, 6, 13-14, and 19-20 have been canceled (claims 4, 14 and 20 were canceled prior to 1/12/2021). New claims 21-23 have been added. 
In virtue of this communication, claims 1-3, 5, 7-12, 15-18 and 21-23 are currently pending in the instant application. 

Response to Remarks
Applicant amends independent claim 1 (and similarly claims 8, 15), submits the applied arts in Office Action dated 10/16/2020 fail to teach the amended claim language. The arguments and amendments have been fully considered. In response, the Office has searched, found and applied new prior art Sutton; Gary Edwin et. al. (US 20100260494 A1), replacing prior art Roziere; Didier; (US 20120188200 A1), to render the amended and traversed limitation obvious. 
Applicant further argues on page 10 regarding the claimed term “concave”. It appears Applicant has overlooked or unaware Examiner’s arguments on the meanings on concave and convex presented on pages 2-3 of the previous Office Action. Applicant can consider revisiting the Office Action to see if Applicant agrees. 
Examiner would like to point out the current Office Action renders the claims obvious based on Application Figs 12-13, as Examiner considers the claim language inconsistent with the diagrams. Examiner also has issued a claim objection to dispute the claimed term “concave”. 

Claim Objection
Claims 1, 8 and 15 are objected to as the claim language recites, in part, “the plurality of curvilinearly arranged plates are curvilinearly concave in arrangement”, which is inconsistent (in fact, the opposite) with Application Specification Figs 12-13. 
According to Merriam Webster dictionary, as one example, (or any other dictionary), the meaning of the word concave can be defined as: “hollowed or rounded inward like the inside of a bowl”. Based on this definition, the Office considers the claim language and Application Specification contradicts each other. Clarification or correction is requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-12, 15-18 and 21-23 are rejected under 103 as being unpatentable over Ricci; Christopher P. (US 20130151031 A1, made of record in the IDS submitted on 6/18/2018) in view of Hu; Yingzhe et al. (US 20160054853 A1, which claims under 35 U.S.C. 119(e) the benefit of provisional application 61/892516 filed on 10/18/2013) and Sutton; Gary Edwin et. al. (US 20100260494 A1) 
As to claim 1, Ricci discloses a system and a method comprising: receiving, by a gesture detector (Fig. 2 Non-vehicle Sensor(s) 236. 
[0075] The vehicle control system 204 may also communicate with one or more sensors 236/242, which are either associated with the vehicle 104 or communicate with the vehicle 104.... Non-vehicle sensor 236 can be any type of sensor that isn't currently associated with the vehicle 104 ...These non-vehicle sensors 236 may be operated by third parties but provide information to the vehicle control system 204), volumetric data ( [0169] ... The gesture can be one or more of, but is not limited to a gesture in a gesture capture region, a gesture in a touch sensitive display, or a movement in a three-dimensional space) comprising a plurality of output signals generated by a sensor (Fig. 2 [0075] Vehicle sensors 242 may include one or more sensors for providing information to the vehicle control system 204 that determine or provide information about the environment 100 in which the vehicle 104 is operating) 
during performance of a contactless gesture with a user's hand (FIGS. 7I-7K [0119] Gestures that may be completed in three-dimensional space and not on a touch sensitive screen 568 or gesture capture region 572 may be as shown in FIGS. 7I through 7K. The gestures may be completed in an area where a sensor 242, such as an optical sensor, infrared sensor, or other type of sensor, may detect the gesture). 
Ricci fails to directly disclose the sensor being a curvilinear three-dimensional capacitive sensor. 
However, in a related field of endeavor, Hu discloses a sensing system with a flexible three-dimensional capacitive sensor ([ 0038] FIG. 1 b is a bock diagram of display 30 including touch sensing electrodes 32 a-32 c. 
[0039] FIG/ 1 c. ... As a user, e.g., a user's finger, approaches the touch surface, one or more touch sensitive electrodes begins to couple to the finger and there is a change in the baseline capacitance of the electrode to a touch capacitance. The resulting change in capacitance/frequency shift can then be correlated to a distance Z. The configuration of the electrodes may then be used to identify an X-Y location or area on the touch surface to provide 3D touch detection ).
The combination of Ricci and Hu continues to teach the flexible three-dimensional capacitive sensor comprising a plurality of plates (Hu [0052] FIG. 8 is a block diagram showing a system architecture 200, including a flexible pixel-based large-area sensing sheet 202, a flexible capacitance-to-frequency (C2F) conversion sheet 204 ... The large-area sensing sheet 202 includes a two-dimensional array of touch sensors or pixels, e.g., a 4×4 array of electrode pixels 210 ... Touch sensor electrodes can be implemented using both ITO and copper. 
Hu [0038] FIG. 1 b is a bock diagram of display 30 including touch sensing electrodes 32 a-32 c. ). 
It would have been obvious to one of ordinary skill in the art to integrate Hu's flexible three-dimensional capacitive sensor into Ricci’s system and method, to “represent[s] new interfacing possibilities that could substantially enrich user experience”, as revealed by Hu in [0004]. 
Ricci and Hu fail to directly teach the sensor plates are arranged curvilinearly and disposed upon a surface of a substrate. 
However, in a pertinent field of endeavor, Sutton discloses a curvilinear sensor system (FIGS. 4A, 4B, 4C; Figs. 5-8 [0035-39] ) with sensor plates arranged curvilinearly and disposed upon a surface of a substrate, wherein adjacent ones of the plurality of the curvilinearly arranged plates have a different orientation as to each other, and wherein the plurality of curvilinearly arranged plates are curvilinearly concave in arrangement ([0039-40] FIG. 8 offers a view of one method of making the electrical connections for the sensor shown in FIGS. 6 and 7. FIGS. 9A and 9B portray additional details of the sensor illustrated in FIG. 7, before and after enlarging the gaps above the substrate, the flat surface can be bent
Please see “Response to Remarks” and “Claim Objection” regarding the meaning of the claimed term “concave”). 
The combination of Ricci, Hu and Sutton continues to teach the three-dimensional gesture sensor system generating an electric field by the arranged plates during the performance of the contactless gesture (Hu Fig. 1b: Active electrodes generate electric field based on the laws of physics. See also [0038] ), such that the electric field generated by each arranged plate is perpendicular to each respective arranged plate (electric field is perpendicular to a conductor according to the laws of physics), and the output signals being indicative of a capacitance between the three-dimensional capacitive sensor and the user's hand (Hu Fig. 1b), and wherein each curvilinearly arranged plate produces one particular output signal of the plurality of output signals, and each output signal is different from one another (Hu [0038] FIG. 1 b is a bock diagram of display 30 including touch sensing electrodes 32 a-32 c. ... it should also be understood that any number of touch sensing electrodes may be provided and the touch sensing electrodes may be formed in a variety of shapes. In this example, the touch sensing electrodes 32 a-32 c are isolated from the plane of the common electrode 38 ...
[0039] FIG/ 1 c is a block diagram of a touch sensing system 50 that can be integrated with a display or other touch surface 60 shown generally in dashed lines. As shown, touch sensing electrodes 62 a-62 d, 63 a-63 d are formed on the touch surface as bars in a row/column format and are connected one-by-one to a detector shown generally by reference number 70. It should be understood that a variety of detectors may be used without departing from the scope of this disclosure. In general the detector 70 determines a frequency shift based on a change in capacitance at one of more touch sensing electrode. ... As a user, e.g., a user's finger, approaches the touch surface, one or more touch sensitive electrodes begins to couple to the finger and there is a change in the baseline capacitance of the electrode to a touch capacitance. The resulting change in capacitance/frequency shift can then be correlated to a distance Z. The configuration of the electrodes may then be used to identify an X-Y location or area on the touch surface to provide 3D touch detection); wherein the plurality of curvilinearly arranged plates are disposed upon a surface of a substrate and are located between the substrate and the user's hand, and wherein the plurality of curvilinearly arranged plates are curvilinearly concave in arrangement relative to a normal from the surface of the substrate in a direction towards the user's hand (Sutton Figs. 5 and 8); retrieving, by the gesture detector (Ricci Fig. 2: Non-vehicle Sensor(s) 236 communicates with Vehicle sensors 242 through Communication Network 224), one command of a plurality of different commands, the one command retrieved being associated with the volumetric data ( Ricci [0169] ... The gesture can be one or more of, but is not limited to a gesture in a gesture capture region, a gesture in a touch sensitive display, or a movement in a three-dimensional space) comprising plurality of output signals (Ricci [0086] An embodiment of a vehicle control system 204 and its associated components 204 may be as shown in FIG. 5. In general, the device 212 includes a front screen 212 with a touch sensitive display 568. The front screen 212 may be disabled and/or enabled by a suitable command.); and executing the one command of the plurality of different commands retrieved by the gesture detector in response to the performance of the contactless gesture using an existing system associated with the gesture detector (Ricci [0075] The vehicle control system 204 may also communicate with one or more sensors 236/242, which are either associated with the vehicle 104 or communicate with the vehicle 104. Vehicle sensors 242 may include one or more sensors for providing information to the vehicle control system 204 that determine or provide information about the environment 100 in which the vehicle 104 is operating. Embodiments of these sensors may be as described in conjunction with FIG. 4. Non-vehicle sensor 236 can be any type of sensor that isn't currently associated with the vehicle 104. For example, non-vehicle sensor 236 can be sensors in a traffic system operated by a third party that provides data to the vehicle control system 204. Further, the non-vehicle sensor 236 can be other types of sensors which provide information about the distant environment 116 or other information about the vehicle 104 or the environment 100). 
It would have been obvious to one of ordinary skill in the art to apply Sutter 's sensor plates arrangement disposed on a surface of a substrate into Ricci’s modified system and method, to minimize or eliminate dead area, and to provide sturdy support for the curvilinear sensor system). 

As to claim 2, Ricci, Hu and Sutton further teach the method of claim 1, wherein the gesture detector is integrated with the existing system (Hu [0075} These non-vehicle sensors 236 may be operated by third parties but provide information to the vehicle control system 204). 

As to claim 3, Ricci, Hu and Sutton further teach the method of claim 1, wherein the different orientation between the adjacent ones of the plurality of the curvilinearly arranged plates includes at least a height difference (Sutton Fig. 5). 

As to claim 5, Ricci, Hu and Sutton further teach the method of claim 1, wherein the existing system is one of a vehicle (Ricci Abstract: Methods and systems for a complete vehicle ecosystem are provided. ...The present disclosure includes a system to recognize the drivers and/or passengers within the automobile), appliance, audio-video component, electronic device, on-board diagnostic system, and HVAC system. 

As to claim 7, Ricci, Hu and Sutton further teach the method of claim 1 comprising: sending the one command retrieved, over a communications connection shared by the gesture detector and the existing system, for execution by the existing system (Ricci Fig. 2 [0072] The vehicle control system 204 may also communicate with or through a communication network 224. [0086] The front screen 212 may be disabled and/or enabled by a suitable command). 

As to claims 8-12, Ricci, Hu and Sutton teach the method performed by the detector of the present claim as detailed in rejection of claims 1, 2, 3, 7 and 5 above, respectively. 
Therefore claims 8-12 are rejected on the same grounds as claims 1, 2, 3, 7 and 5, respectively. 

As to claims 15-18, Ricci, Hu and Sutton teach a non-transitory computer-readable medium that stores a computer-executable program performing steps as detailed in claims 1, 3, 5 and 7 above, respectively. 
Therefore claims 15-18 are rejected on the same grounds as claims 1, 3, 5 and 7, respectively. 

As to claim 21, Ricci, Hu and Sutton further teach the method of claim 15, wherein the operations further comprise: sampling the plurality of output signals according to a sampling rate, resulting in a first plurality of discrete data points; receiving, by the gesture detector, second volumetric data comprising a second plurality of output signals generated by the three-dimensional curvilinear capacitive sensor during a second performance of the contactless gesture with the user's hand; sampling the second plurality of output signals according to the sampling rate, resulting in a second plurality of discrete data points; and storing the second plurality of discrete data points in a database (Hu [0020] FIG. 5 a is a graph showing readout SNR and TDC code (with RMS bars) plotted versus distance for a finger positioned above a sensing electrode; 
[0021] FIG. 5 b is a graph showing the TDC code (with RMS bars) when display noise, varied from zero to various peak-peak values, is driven directly onto the OP.
To obtain the discrete data points in Figs 5a and 5b, a sampling rate automatically exists.

As to claim 22, Ricci, Hu and Sutton further teach the method of claim 21, wherein the operations further comprise: comparing the first plurality of discrete data points to the second plurality of discrete data points stored in the database to identify the one command of the plurality of different commands (Hu [0007] The touch detector may be configured to determine a distance Z from the touch surface to the touch input based on the change in electrode capacitance from the baseline capacitance to the touch capacitance. The plurality of capacitive touch sensing electrodes may have an X-Y geometric relationship with respect to the touch surface and the touch detector may be configured to determine an X-Y location of the touch input based on the X-Y geometric configuration of the plurality of capacitive touch sensing electrodes with respect to the touch surface). 

As to claim 23, Ricci, Hu and Sutton further teach the method of claim 21, wherein the performance of the gesture is approximately one second in duration and the sampling rate is approximately two-tenths of a second (Hu Figs 5a and 5b manifests the existence of a sampling rate. Hu does not disclose the range of the rate. However, to discover the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621